DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 02/04/2021, with respect to the rejection(s) of claim(s) 1- 10 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

1. (Currently Amended) A wind turbine comprising:		a nacelle; and
	a cooling circuit, wherein the cooling circuit comprises at least one internal cooling device within the nacelle and at least one external cooling device outside of the nacelle;
	wherein a heat exchanging device coupling the cooling circuit with a second cooling circuit is provided; wherein the second cooling circuit is a closed circuit; and wherein the second cooling circuit comprises a further external cooling device outside of the nacelle.

9. (Currently Amended) A method for operating a comprising: 
	providing wind turbine comprising: 
a nacelle; and
	a cooling circuit, wherein the cooling circuit comprises at least one internal cooling device within the nacelle and at least one external cooling device outside of the nacelle;
	wherein a heat exchanging device coupling the cooling circuit with a second cooling circuit is provided; wherein the second cooling circuit is a closed circuit; and wherein the second cooling circuit comprises a further external cooling device outside of the nacelle, and
	controlling, by a control device, an operation of the second cooling circuit with respect to a temperature information.


The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9, the explicit statement that the second cooling circuit is closed differentiates it from prior art such as US Patent 8,961,130 B2 (which discloses multiple cooling loops 21 and a second open cooling circuit 34, 36, 32, 43) or, US Patent 8,992,171 B2 (which discloses a first and second cooling circuit coupled by a heat exchanger 66, however the second cooling circuit is an open circuit).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745